t c memo united_states tax_court antonio j arede and gilvely coalho arede petitioners v commissioner of internal revenue respondent docket no 26753-12l filed date antonio j arede and gilvely coalho arede pro_se erika b cormier for respondent memorandum opinion buch judge this case was calendared for the court’s session commencing date in boston massachusetts on date respondent filed a motion for summary_judgment under rule along with unless otherwise indicated all section references are to the internal continued supporting declarations the court ordered mr and mrs arede to respond to respondent’s motion by date after receiving no response the court set the motion for hearing during the trial session and ordered the aredes to appear and show cause why their case should not be dismissed for lack of prosecution mr arede appeared at the calendar call and requested that the court decide the motion for summary_judgment he did not present further argument or evidence after reviewing the motion we find no material issues of fact and summary_judgment for respondent is appropriate background i underlying liabilities the aredes failed to timely file form_1040 u s individual_income_tax_return for respondent prepared a substitute for return and issued a notice_of_deficiency the aredes did not petition the tax_court and respondent assessed the deficiency and additions to tax under sec_6651 failure to timely file a failure to timely pay and a failure to make estimated_tax payments in date the aredes later filed their form_1040 continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure which respondent accepted on the basis of that return respondent abated portions of the tax and additions to tax the aredes failed to timely file an income_tax return for again respondent prepared a substitute for return and issued a notice_of_deficiency the aredes did not petition the tax_court and respondent assessed the deficiency and additions to tax under sec_6651 and and a in date the aredes later filed their form_1040 which respondent accepted again respondent abated portions of the tax and additions to tax in a manner consistent with the untimely return the aredes failed to timely file an income_tax return for again respondent prepared a substitute for return and issued a notice_of_deficiency the aredes did not petition the tax_court however before respondent assessed the deficiency the aredes filed their form_1040 but did not pay the tax respondent accepted the return and assessed the total_tax as reported as well as additions to tax under sec_6651 and and a the aredes untimely filed their form_1040 for in date respondent assessed the total_tax reported as well as additions to tax under sec_6651 and and a the aredes timely filed their form_1040 for in date but did not fully pay the reported liability the following month respondent assessed the total_tax reported and an addition_to_tax under sec_6651 ii collection actions on date respondent mailed a notice_of_intent_to_levy and notice of your right to a hearing to the aredes the levy notice informed the aredes that respondent intended to collect their and liabilities through levy on date respondent mailed the aredes a second levy notice informing the aredes that respondent intended to collect their liability through levy the liabilities for all of the years at issue totaled over dollar_figure on date mr arede spoke with respondent’s revenue_agent by phone during the call mr arede stated that he had won the lottery in date and received a lump-sum payout of dollar_figure mr arede said that he used a portion of his winnings to pay debts to the commonwealth of massachusetts and some business creditors after paying those debts he had approximately dollar_figure remaining from his payout which was being held in an investment account on date respondent received a check drawn on mr arede’s investment account for dollar_figure which was to be divided amongst the aredes’ and tax_liabilities the next day the aredes’ representative mr belcher called the revenue_agent and stated that the aredes were stopping payment on the check thereafter the payment for and was returned as a bad_check the aredes submitted a form request for a collection_due_process or equivalent_hearing in date on their request the aredes checked the box for requesting an installment_agreement respondent’s appeals officer mailed mr belcher a letter scheduling a telephone conference with respect to all of the years at issue additionally the appeals officer’s letter stated that in order for the irs to consider collection alternatives the aredes had to provide a completed form 433-a collection information statement for wage earners and self-employed individuals and supporting documents before the telephone conference mr belcher sent the appeals officer separately an unsigned form 433-a with supporting documents and a formal proposal for an installment_agreement with a monthly payment of dollar_figure without a specified duration the form 433-a stated that the then-current value of the aredes’ investment account was dollar_figure on date the appeals officer held the telephone conference with mr belcher mr belcher explained that mr arede had gone to his local irs office and paid dollar_figure towards his and liabilities additionally mr belcher explained that mr arede was planning to liquidate his investment account to pay fully the liability from pay other liabilities and then pay the remainder of his tax_liabilities through the dollar_figure-per-month installment_agreement further mr belcher informed the appeals officer that he had made an error on the form 433-a and that the monthly housing expense was dollar_figure not dollar_figure as was listed the appeals officer requested a summary of the actions taken by the aredes through september and what the aredes were planning to do by september so that he could consider the installment_agreement proposal with the updated information the appeals officer cautioned mr belcher that if he did not receive this information he would make a decision on september after the call on september mr belcher sent the appeals officer a fax stating that mr arede had stopped working as a stock trader that mr arede was taking a position as a mason and that the information in the previously submitted form 433-a was based on mr arede’s new position mr belcher also stated that mr arede had made four payments towards his tax_liabilities from his investment account and that once the payments cleared all the money in the account was completely divested the fax included proof of the payments totaling dollar_figure which were divided as follows dollar_figure for the taxable_year dollar_figure for the taxable_year dollar_figure for the taxable_year and dollar_figure for the taxable_year the irs received and applied the payments the appeals officer called mr belcher on september and explained that he was confused by the statement on the form 433-a that the investment account contained dollar_figure because mr belcher’s fax stated that the money in the account was completely divested after payments totaling dollar_figure had been made mr belcher stated that he would get clarification from the aredes on september mr belcher sent the appeals officer another fax including a recent statement from the investment account showing a balance of dollar_figure that same day the appeals officer called mr belcher and told him that he could submit any additional information until september after which time the appeals officer would be issuing his decision mr belcher did not submit any additional information in his notes the appeals officer wrote that because of the various changes in the financial information during the course of the appeals process he was not inclined to enter into an installment_agreement because he doubted that there had been full disclosure respondent issued a notice_of_determination concerning collection action under sec_6330 on date characterizing the doubts about disclosure as inconsistent financial information and sustaining the proposed levy the aredes timely petitioned this court at the time the petition was filed the aredes lived in massachusetts discussion i summary_judgment the purpose of summary_judgment is to avoid unnecessary and expensive trials through expediting the litigation however summary_judgment is not a substitute for trial and it should not be invoked in proceedings where there are disputed facts summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law the party moving for summary_judgment bears the burden of demonstrating that a genuine dispute does not exist as to any material fact because the moving party bears this burden any factual inferences will be treated in a manner that is fla peach corp v commissioner 90_tc_678 61_tc_861 rule b 98_tc_518 aff’d 17_f3d_965 7th cir most favorable to the nonmoving party although the burden falls on the moving party the nonmoving party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine dispute for trial ii cdp overview the secretary must notify a taxpayer in writing of his or her right to request a hearing before the secretary can levy against any property or right to property the hearings are often called collection_due_process or cdp hearings in a cdp hearing a taxpayer may raise any issue relevant to an unpaid tax or a proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives in9 addition a taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have the opportunity to dispute the liability while the term 85_tc_812 rule d sec_6330 sec_6330 sec_6330 underlying liability is not defined in sec_6330 we have previously interpreted this term to include any amounts owed by a taxpayer pursuant to the tax laws further if a taxpayer petitions for review of a notice_of_determination the tax_court can consider only issues that were properly raised in the cdp hearing an issue is not properly raised if the taxpayer either does not request consideration or requests consideration but fails to provide evidence on the issue at the cdp hearing after being given a reasonable opportunity to do sodollar_figure as always we must apply the appropriate standard of review if the validity of the underlying liability is properly at issue we will review that determination de novo in contrast where the validity of the underlying liability is not properly at issue we will review the determination for abuse_of_discretion an abuse_of_discretion will be found where the determination was arbitrary capricious or 115_tc_329 sec_301_6330-1 q a-f3 proced admin regs sec_301_6330-1 q a-f3 proced admin regs 114_tc_604 114_tc_176 sego v commissioner t c pincite goza v commissioner t c pincite without sound basis in fact or law lastly we need not address whether we can look outside the administrative record in this case because the aredes did not offer any evidence outside the administrative record the aredes may not challenge the underlying liabilities in this proceeding they did not raise a challenge to the underlying liabilities during their cdp hearing or in their petition further they did not petition the court after being mailed statutory notices of deficiency for three of the years and in any event all of the liabilities other than penalties were self-reported accordingly we will not consider the underlying liability for any of the years at issue and will consider only whether respondent abused his discretion when evaluating the proposed installment_agreement iii installment_agreement sec_6159 authorizes the secretary to enter into an installment_agreement with the taxpayer if such agreement will facilitate full or partial collection of the liability an installment_agreement is considered a partial payment installment_agreement if the agreement will not result in full payment of 129_tc_107 see rule b the liability before the expiration of the period of limitations on collection in reviewing the commissioner’s determinations regarding collection alternatives for abuse_of_discretion we do not conduct an independent review of whether any collection alternative proposed by a taxpayer was acceptable or substitute our judgment for that of the appeals_office generally it is not an abuse_of_discretion where an appeals_office employee relies on guidelines published in the internal_revenue_manual irm when evaluating a proposed installment_agreement the aredes requested an installment_agreement with a monthly payment of dollar_figure this was a partial payment installment_agreement because the entire liability would not have been paid before the period of limitations expired in support of their request the aredes provided a form 433-a albeit unsigned and supporting information the irm requires the appeals officer to evaluate a taxpayer’s equity in assets before granting a partial payment installment_agreement and in most cases see sec_6502 mccall v commissioner tcmemo_2009_75 see also 125_tc_301 aff’d 469_f3d_27 1st cir maselli v commissioner tcmemo_2010_19 aldridge v commissioner tcmemo_2009_276 taxpayers will be required to use available assets to pay their liabilities the appeals officer attempted to do just that but the facts regarding the investment account kept changing initially respondent was told that the aredes had approximately dollar_figure left over from their lottery winnings after other creditors had been paid then the aredes sent a check for dollar_figure to respondent but subsequently stopped payment on the check the form 433-a stated that the investment account the repository of the lottery winnings contained dollar_figure yet mr belcher faxed the appeals officer a document after the cdp hearing showing that after four checks totaling dollar_figure had been remitted to respondent only approximately dollar_figure remained the appeals officer asked for an explanation but mr belcher provided only the final investment account statement showing the account balance the appeals officer extended yet another opportunity for the aredes to provide additional information but nothing was submitted taxpayers are not entitled to unlimited time to supplement the administrative record the aredes were given multiple opportunities to explain the discrepancies in their reported assets specifically their investment account and did not avail themselves of those opportunities as a result the appeals officer internal_revenue_manual pt date roman v commissioner tcmemo_2004_20 could not properly evaluate the aredes’ assets and rejected the installment_agreement request the determination by the appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for efficient collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the appeals officer properly based his determination on these factors accordingly respondent did not abuse his discretion when he rejected the aredes’ request for an installment_agreement iv conclusion even when viewing the facts in the light most favorable to the aredes we find that respondent did not abuse his discretion in rejecting the aredes’ request for an installment_agreement therefore respondent’s motion for summary_judgment will be granted sec_6330 to reflect the foregoing an appropriate order and decision will be entered
